OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                 AUSTIN

BpIlp
    c.MANN                                 @I
,qrcaur
     0ol-L
                                      *N
                             \&JY
             Gem R. Turner Q”i
    Iicmorable
    f)tstriat
            'Attolney
    Clsburne, Taxas

    DeeT air:




                About one year


                                                                the
                                                    PI&St    fhat a.
                                                    e62itrrs8ted 83th
                                                    triln8rer the


                                           his   tremfer beantrse
                                      ne~ea~ethe ndntenanae tax
                                       in the IsethelSohoalDls-
                                      @lesti6rJfor an apinf6n:
                             t&e1 Camx~a @ehaal Mstrlot
                             its sui~t.#nancetax Tate to



         Independentf3eheol
                          Dlstrlafl
             artlaleWi99, Reri88dC1vl.l
                                      Statuf88,~19&5,,protid88
    86 iallow1
              *im?egta8 her&.nprovidedno past OS tke
         8abaol rapd aprtloned tu ang diatrietOT co-
         unty shell be transferredto any other Ulstriet
                                                                  751


Hon. Ceen 3. Turner,Ywe 2


     or counts';provided tkat dlstriats lying in two
     or EMXQ aoun$leo and situated on the Gounty llnn
     may be consolidatedror the support of one or
     zmre sohools In suah consolidateddistrict; ard
     in euoh case the school funds aball be transferred
     to the county in which the prlnafpnlsahool build-
     tn& for which suah aonaolidateddlstrlat Is lo-
     oated- and provided further that nil the ohildrcm
     residing In a oahool dlstriat may be transferred
     to another dlstrlotor to an independent dlstriat
     upon such tertcsat3any 6e agreed upon by the trus-
     teea of mid dI&irIafSIntarested.m
          cieation15 of FiouseBill x0. 953, AetO, dish LegI,+
latme, Regular session, bea the Sohool Aid XquaUzatlon
Bill, provides 66 tollrmsr
          “Section13. nwiersr of the entire dbtiriot.
     on the agseementoi the Board OStcmmteesor the
    dI6tXIat aOnaWn8d or oa pstltfieiasIgaa6 by a
    arajoriffof tha quallfled wHx~rs of the dIstrIet
    and eubjeatta the approvalor the countysuperin-
    tendentsad StateBuperintendfmt,the truetee a$
    a dbtrlot whlah may be unable to malntaln a satin-
    faotory 8ahoolmay transfer Its entIre soholastle
    enrollaranforanJn\pabsr~igradsstbs~ftoa
    OOrN8ZtiCtnt6OhOO10fh%&6I’~kand      inauohevent
    all of the fumls o? the dlstrlot iaoludingthe
    Stats nld to whloh the diotrlot nould othmwlse~be
    entitled under the proviaio~s oi this Aat or suoh
     proportionatepart thereof aa may be neaeamry pay
     be used In carrylag out their agremmkn
           Seotion 6 OS said Eouse Bill l?o.933 prorides that
no sdhool dlstrlct shall be ellgib1.eto reaelve aid under the
provisioas  of said ,Acttinleesit shall be providingfor the
annual support of it8 sahools byvotiae,   Uwytri$ and eO3.het-
lng for the aurrent year a lo&t meintenenae~  sahool tar ax-
oluslve ottbetaxfur     interest end sinking;fond for bonds.not
less than-fiftycents on the one'hum%reddollUvulwtion In
the entiredlstrlot.
          PFefhd no pro~Isienw%lohwould ment       thm 6ovd
of sohooltru~teea fromtxansfrrr~allthe       ohildrenr~idIag
In a school diatriat to another distriot mar43lybeoaW8 there
had been voted by such dlatriotwithin one year arlooal main-
tenancetaxof fittyaents onthe onehttndr*dollar8vmlua-
t1on.
Eon. ueitm E. Turner, Fag6 3




          The bled of truszeee of the district having de-
t-ad     that said distrlat  will 6e unable to aillntalna
aatlfMaotor;yuchool, :t is mlth6Tlzed to trnnerer its en-
tire soholastleenmllt       to u cmwealent aehool of h.Qhor
rank notwlthstazdiry: the ochool dlstrlat omy ham toted to
fnaMe    Its t&x rata to fil'?qoentrson the one hundred
dollar valuation ulthln one ymr of the date at suoh~tmns-
tar,   prorlded, however,   tit the c0mg   suprarlnttad    and
S$it~~i#ainbent        approved the aettion.ofthe local tiomi
          .
                                        ropra very truly
                                    AzTaiE& mtlmL    O? TicxAB




CCClW



            ATTORNEY GENERAL OF TEXAS